DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liepert et al. (US 5345769).
Re claims 1 and 11, Liepert et al. disclose a cryocooler assembly comprising: a first mass (11, 11a) configured to generate mechanical responses; a second mass (14) operably engaged with the first mass; and an assembly (27, 27A) between the first and second mass, the assembly configured to allow movement of the first mass in relation to the second mass. (Fig. 2)

Re claims 2 and 12, Liepert et al. disclose wherein the first mass comprises one or both of a pump or motor. See Column 5, line 67 – Column 6, line 1 wherein the piston 11 is connected to a drive mechanism comprising a motor (not shown).

Re claim 3, Liepert et al. disclose wherein the first mass is mechanically coupled to a compressor (30).

Re claims 4 and 13, Liepert et al. disclose wherein the first mass (11, 11A) includes a coldhead of the cryocooler.

Re claims 5 and 14, Liepert et al. disclose wherein the second mass (32) is configured as a chamber of the cryocooler. 

Re claim 6, Liepert et al. disclose wherein the first (11, 11A) and second masses (14) are slidably engaged. 

Re claim 7, Liepert et al. disclose wherein the assembly (27, 27A) comprises an 0-ring.

Re claim 8, Liepert et al. disclose wherein the assembly (27, 27A) comprises a pair of radial seal o-rings.

Re claim 9, Liepert et al. disclose at least two spring and damper assemblies (27, 27A), individual ones of the spring and damper assemblies operatively extending from each of the first and second masses (11, 11A and 14).  

Re claim 10, Liepert et al. disclose wherein each of the spring and damper assemblies (27, 27A) operatively engage the other mass or a surface. 

Re claim 15, Liepert et al. disclose a pressurized space (26) between the two masses that is different than ambient pressure. 

Re claim 16, Liepert et al. disclose wherein the pressurized space (26) is greater than the ambient pressure and suspends the first mass (11, 11A) in relation to the second mass (14). 

Re claim 17, Liepert et al. disclose sealing the space between the two masses. See seals 27, 27A.  (Fig. 2)

Re claim 18, Liepert et al. disclose wherein the sealing comprises retaining the pressure within the space while allowing the masses to move in relation to one another. (Col. 6, lines 52-55)

Re claim 19, Liepert et al. disclose wherein the suspending further comprises engaging one or more spring and damper assemblies (27, 27A) about either or both of the masses.

Re claim 20, Liepert et al. disclose wherein at least one of the spring and damper assemblies (27, 27A) is operably engaged with a support surface.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crunkleton teaches a similar cryocooler assembly.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
April 9, 2022